 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMetromedia, Inc.-KMBC-TV and InternationalPhotographers of the Motion Picture Industry,Local 666, IATSE (AFL-CIO). Case 17-CA-6831September 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn October 18, 1976, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, General Counsel and Charg-ing Party filed exceptions and supporting briefs, theParty in Interestl filed a limited cross-exception anda brief in support thereof and in all other respects insupport of the Administrative Law Judge's Decision,and Respondent2filed a brief in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The relevant facts are, briefly, as follows:Respondent is engaged in commercial televisionbroadcasting and operates, among others, StationKMBC-TV in Kansas City, Missouri. On April 16,1974, the Charging Party, hereinafter called IATSE,was certified as the exclusive bargaining representa-tive of Respondent's news department motionpicture cameramen.3Thereafter, on August 5, 1974, Respondent andIATSE held their first bargaining session, but nospecific proposals were made by either party. OnNovember 14, 1974, the parties held another bargain-ing session at which Respondent proposed a contractincluding, inter alia, the following clauses, which readin pertinent part: 4Local Union 1259, International Brotherhood of Electrical Workers(AFLCIO), appeared at the hearing as Party in Interest.2 Respondent has requested oral argument. This request is hereby deniedas the record, the exceptions, and the briefs adequately present the issuesand the positions of the parties.3 Typically, news department cameramen spend approximately 60percent of their time away from the television station gathering news,usually accompanied by a reporter. For this purpose, the cameramen aresupplied with company cars so they can look for newsworthy items andmonitor police and fire department communications. Although generallyaccompanied by a reporter, cameramen also work independently anddetermine for themselves the composition, angles, and length of a particularscene. Furthermore, in certain "spot news" items, such as fires or wrecks,which require immediate coverage, the cameraman's job becomes somewhatlike that of a photojournalist since he alone determines the content andcomposition of a particular scene.232 NLRB No. 76Section 5.01 Duties of CameramenNews Cameramen may be assigned by the Stationto operate portable video cameras and associatedequipment.Section 5.02 Performance of Cameramen'sWork by OthersNothing herein shall be deemed to prohibit theperformance of any of the work of Cameramen,as set forth in Section 5.01, by persons who arenot Cameramen and therefore, not covered by theterms of this Agreement.Also at that meeting Respondent and IATSE firstdiscussed the latter's jurisdiction over the minicam, anew portable video camera being introduced forwidespread use throughout the television industry.5Arthur Beeman, principal negotiator for IATSE atthe first bargaining sessions, testified that he agreedto section 5.01, but not to section 5.02. He also statedthat in his opinion Respondent, by proposing section5.01, gave exclusive jurisdiction over minicams toIATSE.On December 10, 1974, another bargaining sessionwas held but there was no discussion of the minicamissue. Between December 1974 and June 1975,6 ahiatus in bargaining occurred, in part becauseBeeman was ill for a substantial period of time.Thereafter, on June 4, the parties resumed negotia-tions with Bernard Mamet as chief negotiator forIATSE.At the June 4 meeting, Robert Pantell, Respon-dent's chief labor negotiator, told Mamet thatRespondent had negotiated a new contract with theParty in Interest, hereinafter called the IBEW, whichrepresented all Respondent's engineers.7Pantell wenton to state that the new IBEW contract provided forthe engineers to have exclusive jurisdiction over theoperation of minicams and that, as a consequence,the issue of minicams was outside the realm ofbargaining between Respondent and IATSE. Mametresponded that Respondent's action violatedI Contrary to the Administrative Law Judge's finding, the recordindicates clauses 5.01 and 5.02 were proposed at the November 14, 1974,bargaining session rather than the first meeting in August.I Although the minicam utilizes tape instead of film, it is the functionalequivalent of the film camera which has been operated almost exclusively bycameramen in the IATSE bargaining unit. Like the television camera,however, the minicam can also be used for direct broadcast from localpoints.6 All dates hereinafter are 1975 unless otherwise indicated.I The engineers' duties include operation of in-studio television camerasand videotape recording apparatus, maintaining equipment, and operatingtransmitters both directly and by remote control. These employees arestationed at two sites, one in the west section of Respondent's studio facilityand the other at the Metromedia transmitter apparently some distance fromthe station. Engineers perform no newsgathering work and they have nevercovered news events.486 METROMEDIA, INC.-KMBC-TVIATSE's certification and constituted an unfair laborpractice. Mamet also requested a copy of the newIBEW contract.By a letter dated June 6, Pantell detailed Respon-dent's negotiations with IBEW and stated that "thenew Engineering agreement does not alter theexclusive jurisdiction historically held by the Engi-neers ... ." The letter further stated that "the newagreement creates a new category of Engineer; onewho is assigned to the coverage of news and specialevents." After receiving this letter, Mamet reiteratedhis request for a copy of the IBEW contract at anegotiating session on June 17, and Pantell statedthat he could not give Mamet a copy until thecontract had been "approved."8At the next meeting, held on July I, Pantellproposed certain severance benefits for IATSE unitemployees in the event they were laid off as a resultof reduction in the work force caused by use of theminicam. However, Respondent's proposals alsogave it the right to discharge employees at will andcontained no provision for arbitration. Mametobjected to these proposals and informed Pantell thatIATSE would file an unfair labor practice chargebased upon Respondent's action with regard to theminicam. Mamet also conditionally accepted thelayoff provisions, in the event IATSE lost the instantunfair labor practice case.By October 10, Respondent and IATSE reachedagreement on all issues except operation of theminicam. At a meeting on that date, Pantell gaveMamet a copy of the IBEW contract and Mametstated that the "news engineer" category created bythat agreement established "a unit within a unit."9Pantell then proposed a "security jurisdiction" planwhereby Respondent would guarantee that therewould be no layoff of the present five cameramen inthe IATSE unit but only for the duration of thecontract or for some other period of time to whichthe parties agreed. This same proposal also providedfor cameramen within the unit to work as camera-men under the IBEW contract'0and retainedRespondent's right to discharge without just cause.Mamet then restated his intent to file an unfair laborpractice charge with respect to the operation of theminicam and on November 3 filed the chargeinitiating the instant proceeding.R The collective-bargaining agreement was subject to approval of theInternational president of the International Brotherhood of ElectricalWorkers. Pantell subsequently received a copy of the approved contract onSeptember 2 and he gave a copy of this contract to Mamet on October 10.9 At the time of the instant hearing, Respondent had not yet commencedusing the minicams, simply because most of the cameras were still on order;although part of one camera had arrived at Respondent's studio, it was notoperable. The record establishes that Respondent and IBEW intended toimplement their agreement as to the operation of the minicams as soon aspracticable. Indeed, it is undisputed that a training program had been set upfor June 20 to familiarize at least two IATSE cameramen and anundetermined number of engineers with the minicams.The complaint alleges that Respondent violatedSection 8(a)(5) and (1) of the Act by grantingexclusive jurisdiction to IBEW over the operation ofminicams without sufficient prior notice to or good-faith bargaining with IATSE. The complaint furtheralleges that the granting of such exclusive jurisdictionto IBEW will cause the work of IATSE unitemployees to be totally absorbed under the IBEWcontract and will further result in the completedissolution of the certified IATSE unit.The Administrative Law Judge, relying primarilyon J. L Allen Co., 1 recommended dismissal of thecomplaint on grounds that the factual situation andthe relief sought indicated that this controversy couldnot be litigated in the context of a charge of unlawfulrefusal to bargain but, rather, that a proceedingunder Section 10(k) of the Act was appropriate. TheAdministrative Law Judge further found that in factRespondent had bargained in good faith with IATSEover the minicam issue. We disagree.In Carey v. Westinghouse Electric Corp., 12 theSupreme Court stated that:.·.. [al "jurisdictional dispute" could be one oftwo different, though related, species: either-(I)a controversy as to whether certain work shouldbe performed by workers in one bargaining unitor those in another; or (2) a controversy as towhich union should represent the employeesdoing particular work.The Court noted, that, in the former situation,...[the] remedies for "jurisdictional" contro-versies of that nature come into play only by astrike or a threat of a strike.'3If, however, the controversy be a representationalone, involving the duty of an employer to bargaincollectively with the representative of the employ-ees as provided in §8(aX5), further considerationsare necessary. Such a charge, made by a unionagainst the employer, would, if proved, be anunfair labor practice, as §8(a)(5) expresslystates.'4'0 Edward L. Wuillming, a member of IATSE's cameraman unit,testified that, as one of the two cameramen approached about becomingmembers of the IBEW unit, he was told by Claude Dorsey, news director,that on news events the cameramen currently covering such items would usethe minicam, but on nonnews events the engineers would operate theminicams." 199 NLRB 675( 1972).t2 375 U.S. 261,263(1964).'3 375 U.S. at 263-264.t4 Id at 266-267.487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn our view, the instant case falls squarely withinthe second category. Here, while ostensibly bargain-ing with IATSE, inter alia, about the use ofminicams, Respondent, without notice to that Union,awarded exclusive jurisdiction over the minicamwork to employees represented by IBEW, therebyeffectively foreclosing further meaningful negotia-tions on that matter. Such precipitate and summaryaction in the middle of negotiations is hardlyconsistent with or conducive to good-faith bargain-ing. Furthermore, in order to implement that"award," Respondent was required to create aseparate category of "news engineers" within theIBEW unit,15and indicated to cameramen in theIATSE unit that it wanted them to transfer into thatcategory so that they could operate the minicams. Inthis regard, Respondent made clear to the camera-men that, as a prerequisite to their working in thenew "news engineer" category and operating theminicams, they (or any other IATSE unit employeeswho desired to operate such cameras) would have tobecome members of the IBEW unit.'6This conductwas obviously undertaken in complete disregard ofthe status of IATSE as the collective-bargainingrepresentative of the news cameramen.Clearly, the above circumstances distinguish thiscase from J. L. Allen Co., supra, and instead place theinstant proceeding squarely within the context of an8(a)(5) and (1) refusal to bargain.'7In J. L. Allen, theBoard found that the alleged violation of Section8(a)(5) of the Act was...merely part and parcel of the bona fidejurisdictional work dispute which existed in thiscase and was so inseparably intertwined with theother conduct in the course of the jurisdictionaldispute that to find and remedy any suchviolation would also stand in conflict with theremedial scheme contemplated by Congress asthe exclusive means for resolution of work-assign-s1 Under Respondent's collective-bargaining agreement with IBEW,"news engineers," unlike other employees in that unit would, among otherthings, be governed by a separate seniority system, be exempt from FederalCommunications Commission licensing requirements, and be required toaccept all overtime work requested by Respondent.16 Pantell testified that "Before [cameramen in the IATSE unit] wouldoperate a minicam they would have to be under the IBEW contract."l" In view of his dissenting opinion in J. L Allen, Member Penello wouldfind the 8(a)(5) violation regardless of whether Allen and the instant case aredistinguishable. Member Murphy has not previously considered the holdingof J. L Alien and does not by the discussion herein necessarily indicate thatshe would adhere to that decision in circumstances different from those nowbefore us.is 199 NLRB at 676.19 We note, however, that Pantell testified that cameramen might also beused to operate the minicam in the studio. We find it unnecessary to resolve,insofar as it exists, any inconsistency between this testimony and that ofWuillming, discussed supra at fn. 10.20 We find no merit to the contention of Respondent and IBEW that theinstant charge is barred by Sec. 10(b) of the Act because they orally agreedment claims between competing labor organiza-tions.'8Here, however, unlike J. L Allen, we are not facedwith a traditional jurisdictional dispute to be deter-mined under Section 10(k) of the Act because, asnoted, Respondent in the midst of bargaining withIATSE concerning the operation of minicams hasnot only unilaterally assigned such work to employ-ees in the IBEW unit, but has also announced that inorder to implement its assignment IATSE unitemployees will be transferred as well. Although it isundisputed that employees from both the IATSE andIBEW units will be trained to use the new equip-ment, and it appears that IBEW unit employees willoperate minicams in the studio,'9it is also clear thatonly employees from the IATSE unit (albeit underIBEW jurisdiction), will operate the minicams tocover news events inasmuch as they alone have therequisite skills to do so. Thus, there is no questionbut that, in order for Respondent to utilize theminicams as it intends, it will have to transfer at leastsome cameramen from the IATSE unit to thatrepresented by the IBEW.Accordingly, on the basis of the foregoing, we findthat Respondent violated Section 8(a)(5) and (1) ofthe Act20by: (1) failing to bargain in good faith withIATSE over the operation of minicams; (2) unilater-ally assigning newly created jobs to the IBEW, anaction which will alter the terms and conditions ofemployment of IATSE unit members, without noticeto or bargaining with that labor organization;21 (3)commencing to implement its decision that employ-ees in the IATSE unit would be required to becomemembers of the unit represented by the IBEW; 22and(4) all of the foregoing conduct, undermining thestatus of IATSE as the certified bargaining represen-tative of the employees in the appropriate unitherein. We shall, therefore, order that Respondentcease and desist from such unlawful conduct, andthat the IBEW would have jurisdiction over minicams on May 6 and thecharge was not filed until November 7, more than 6 months later. Therecord shows that IATSE was not advised of this agreement until June 4. Itis well established that "the 6-month limitations period prescribed bySection 10(b) does not begin to run on an alleged unfair labor practice untilthe person adversely affected is put on notice, actually or constructively, ofthe act constituting it." Wisconsin River Valley District Council of the UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO (SkippyEnterprises, Inc.), 211 NLRB 222, 226 (1974).21 See Wisconsin Contractors, Inc., 183 NLRB 872 (1970), where theBoard found that the employer violated Sec. 8(aX5) and (I) of the Act byunilaterally assigning bargaining unit work to nonunit employees withoutproviding prior notice to the union to afford it an opportunity to bargain.22 As noted above, it is undisputed that Respondent's decision to transferat least two IATSE unit employees to the IBEW unit was final and that itwas merely awaiting delivery of the minicams in order to carry out its plans.Under these circumstances, although the transfers had not been fullyeffectuated, it is undisputed that Respondent had made all possiblepreparations to implement the decision and we therefore conclude that bytaking such action Respondent violated Sec. 8(aX5) of the Act.488 METROMEDIA, INC.-KMBC-TVaffirmatively order that Respondent bargain in goodfaith with IATSE upon request.23CONCLUSIONS OF LAW1. Metromedia, Inc.-KMBC-TV is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. International Photographers of the MotionPicture Industry, Local 666, IATSE (AFL-CIO),herein called IATSE, and Local 1259, InternationalBrotherhood of Electrical Workers (AFL-CIO),herein called IBEW, are labor organizations withinthe meaning of Section 2(5) of the Act.3. IATSE is the certified collective-bargainingrepresentative of employees in the following appro-priate unit:All full-time and regular part-time news depart-ment motion picture cameramen of Metromedia,Inc., at its KMBC-TV station located in KansasCity, Missouri, but excluding guards, supervisors,as defined in the Act, and all other employees.4. By failing to bargain in good faith with IATSEover the operation of minicams; by unilaterallyassigning newly created jobs to the IBEW unit, anaction which will alter the terms and conditions ofemployment of IATSE unit members, without noticeto or bargaining with that labor organization; bytaking action to implement its unilateral decisionthat employees in the above-described unit would berequired to become members of the unit representedby IBEW; and by undermining the status of IATSEas the collective-bargaining representative of employ-ees in said unit, Respondent has violated Section8(a)(5) of the Act.5. By the foregoing conduct, Respondent hasinterfered with, restrained, and coerced and isinterfering with, restraining, and coercing employeesin the exercise of rights guaranteed in Section 7 of theAct in violation of Section 8(a)(1) of the Act.6. The unfair labor practices found above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, we issue the following:ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Metromedia, Inc. -KMBC-TV, Kansas City,23 IATSE has requested that as part of the remedy the Board orderRespondent to assign the minicam work to employees in the IATSE unit.Missouri, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Refusing to bargain collectively over theoperation of minicams with International Photogra-phers of the Motion Picture Industry, Local 666,IATSE (AFL-CIO), herein called IATSE, as theexclusive collective-bargaining representative of theemployees in the following appropriate unit:All full-time and regular part-time news depart-ment motion picture cameramen of Metromedia,Inc., at its KMBC-TV station located in KansasCity, Missouri, but excluding guards, supervisors,as defined in the Act, and all other employees.(b) Unilaterally assigning the operation of mini-cams to the employees in the unit represented byLocal 1259, International Brotherhood of ElectricalWorkers (AFL-CIO), herein called IBEW, an actionwhich will alter the terms and conditions of employ-ment of IATSE unit members, without prior notifica-tion to or bargaining with IATSE.(c) Taking action to implement its decision thatemployees in the above-described unit representedby IATSE would be required to become members ofthe unit represented by IBEW.(d) Implementing that portion of the collective-bargaining agreement granting minicam work exclu-sively to employees represented by the IBEW.(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act.2. Take the following affirmative action designat-ed to effectuate the policies of the Act:(a) Upon request, bargain in good faith withIATSE over the operation of minicams at Respon-dent's Kansas City, Missouri, facility.(b) Notify and, upon request, bargain in good faithwith IATSE about any unilateral changes in theterms and conditions of employment of employees inthe bargaining unit represented by such labororganization.(c) Rescind that portion of its collective-bargainingagreement with IBEW granting minicam workexclusively to employees represented by IBEW.(d) Rescind its decision assigning operation of theminicams to the employees in the unit represented byIBEW and the requirement that employees in theabove-described unit represented by IATSE becomemembers of the unit represented by IBEW in orderto operate such cameras.We consider such an award of work inappropriate in this proceeding and,therefore, we deny IATSE's request.489 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Post at its Kansas City, Missouri, place ofbusiness copies of the attached notice marked"Appendix."24Copies of said notice, on formsprovided by the Regional Director for Region 17,after being duly signed by Respondent's representa-tive, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.24 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain over theoperation of "minicams" with IATSE as thecertified collective-bargaining representative ofemployees in the following unit:All full-time and regular part-time newsdepartment motion picture cameramen ofMetromedia, Inc., at its KMBC-TV stationlocated in Kansas City, Missouri, but ex-cluding guards, supervisors, as defined in theAct, and all other employees.WE WILL NOT assign newly created jobs toemployees represented by the IBEW, an actionwhich will alter the terms and conditions ofemployment of IATSE unit members, withoutprior notification to IATSE and affording IATSEan opportunity to bargain with respect to suchjobs.WE WILL NOT take any action to implement ourunilateral decision that employees in the IATSEunit would be required to become members of theIBEW unit in order to operate the "minicams."WE WILL NOT recognize that portion of thecontract with Local 1259, International Brother-hood of Electrical Workers, assigning exclusivejurisdiction over "minicams" to employees repre-sented by IBEW.WE WILL NOT make any unilateral changes inthe terms and conditions of employment ofemployees in the bargaining unit represented byIATSE without first notifying and, upon request,bargaining in good faith with that labor organiza-tion about such changes.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of rights guaranteed by Section 7of the National Labor Relations Act.WE WILL, upon request, bargain with IATSEabout "minicam" work.WE WILL rescind that portion of the contractgranting minicam work exclusively to the IBEW.WE WILL rescind our decision assigning opera-tion of the minicams to the employees in the unitrepresented by IBEW and the requirement thatemployers in the above-described unit represent-ed by IATSE become members of the unitrepresented by IBEW in order to operate suchcameras.METROMEDIA, INC.-KMBC-TVDECISIONSTATEMENT OF THE CASEJAMEs L. ROSE, Administrative Law Judge: This matteris before me upon the General Counsel's complaintalleging that Respondent breached its bargaining obliga-tions to International Photographers of the Motion PictureIndustry, Local Union 666, IATSE (AFL-CIO), (IATSE orCameramen) in violation of Section 8(a)(5) of the NationalLabor Relations Act, as amended, 29 U.S.C. § 151, et seq.In general terms, this matter involves the question ofwhich employees will be entitled to operate the portablevideo tape cameras (minicam) which the Companyplanned to introduce to its operations in or about August1976. At the time of the hearing, the Company hadprospectively assigned that work to employees representedby Local Union 1259, International Brotherhood ofElectrical Workers (AFL-CIO), (IBEW or Engineers), bywhich assignment the General Counsel alleges that Re-spondent breached its bargaining obligations to theCameramen.Upon the record as a whole, including my observation ofthe witnesses, briefs, and arguments of counsel, I herebymake the following:FINDINos OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a corporation engaged in commercialtelevision broadcasting operating, among others, televisionstation KMBC-TV located in Kansas City, Missouri. Inthe course of its operations, Respondent annually does agross volume of business in excess of $100,000 and490 METROMEDIA, INC.-KMBC-TVannually receives $50,000 from advertising customerslocated outside the State of Missouri. Respondent admits,and I find, that it is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDInternational Photographers of the Motion PictureIndustry, Local 666, IATSE (AFL-CIO), is admitted byRespondent to be, and I find that it is, a labor organizationwithin the meaning of Section 2(5) of the Act.Local Union 1259, International Brotherhood of Electri-cal Workers (AFL-CIO), is admitted by Respondent to be,and I find that it is, a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Factual BackgroundThe essential facts involved in this matter are not inserious dispute. IATSE petitioned to represent Respon-dent's news department motion picture cameramen, appar-ently in late 1973. An election was directed on January 8,1974, and held on February 19. Following the Company'sobjections to the election, on April 3, 1974, IATSE wascertified as the exclusive bargaining representative in thefollowing unit:All full-time and regular part-time news departmentmotion picture cameramen of Metromedia, Inc., at itsKMBC-TV station located in Kansas City, Missouri,but excluding guards, supervisors as defined in the Act,and all other employees.For reasons not explained in the record, the Cameramenand Respondent did not commence bargaining untilAugust 5, 1974. The parties met a second time onNovember 14 and again December 10, 1974; and then didnot meet until June 4, 1975.Material to the allegations here, at the August meetingthe Company proposed a contract which included twoclauses both set forth in article V (Jurisdiction). The sixthparagraph of section 5.01, Duties of Cameramen, read:News Cameramen may be assigned by the Station tooperate portable video cameras and associated equip-ment.And section 5.02:Performance of Cameramen's Work by Others. Noth-ing herein shall be deemed to prohibit the performanceof any of the work of Cameramen, as set forth inSection 5.01, by persons who are not Cameramen andtherefore, not covered by the terms of this Agreement.Arthur W. Beeman, who was the Cameramen's principalnegotiator in 1974, testified that he agreed to the firstquoted clause but disagreed to the second.He also testified that it was his opinion, at least, that byproposing the first clause, namely, that cameramen may beassigned by the station to operate portable video cameras,the Company thereby gave exclusive jurisdiction overportable television cameras to IATSE.Commencing in January 1975, the Company begannegotiating a renewal contract with IBEW, the representa-tive of all of the engineers, whose duties included operatingand maintaining the television cameras.During these negotiations, the Company suggested acontract clause whereby it would be able to assign theoperation of minicams to employees not covered by theEngineers contract. This was rejected, with IBEW takingthe position that it had exclusive jurisdiction over opera-tion of all types of video equipment, including minicams.Since 1942, IBEW has represented Respondent engineersin a unit whose work jurisdiction includes all operation "oftelevision broadcast, facsimile, and studio equipment andapparatus used for broadcasting, rehearsal or audition ofmaterial by means of which electricity is applied in thetransmission or transference, production, or reproductionof voice, sound or vision, with or without ethereal aid,including all types of audio and video recordings."The minicams, which the Company intended to intro-duce into its operation and presumptively by this date has,are lightweight portable television cameras which firstbecame a technological reality a few years ago. They werefirst used extensively by the national networks to cover thepresidential conventions of 1972.Respondent contemplates using the minicams, at first atleast, principally as a news gathering device although theminicams will ultimately be used for taping advertisementsat locations and direct broadcasts away from the studio.In any event, in contemplation of its introducingminicams, Respondent sought to have as much flexibilityin assigning people to do this work as possible. According-ly, during negotiations with IATSE it suggested the clausethat news cameramen "may be assigned by the station tooperate portable video cameras." It also attempted tonegotiate a similar clause in the contract with the Unionrepresenting the other news personnel; and, in negotiationswith IBEW, it sought to have the Engineers relinquishexclusive jurisdiction over that work. This, however, theEngineers refused to do. Thus, the parties interpret the1975-78 IBEW contract as recognizing exclusive jurisdic-tion over operation of the minicams in the Engineers,although there was no change in the work jurisdictionlanguage. There was, however, created a new classificationof news engineer, presumptively designating the individu-als specifically assigned to operate the minicams.In late 1975 an agreement between IATSE and Respon-dent was reached, although IATSE specifically reserved itsclaim to the minicam work. IATSE filed the charge hereinin pursuit of this claim.B. IssueThe principal issue in this matter is whether Respondentsomehow breached its bargaining obligations vis-a-vis therespresentative of its news Cameramen by agreeing withIBEW that exclusive jurisdiction over operation of theminicams belongs to the Engineers.491 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnalysisIn substance, the General Counsel and Charging Partycontend that the minicam is covered by IATSE unitdescription, or at least jurisdiction of the minicam wasconceded during bargaining. In either case to assign thework to another craft, even prospectively, amounts to arefusal to bargain.In its brief, the Charging Party argues for a remedy:... that Respondent and the IBEW, a Party-In-Interest in this case who participated fully in thismatter, would be ordered to rescind their agreement onwork which properly belongs to the bargaining unit ofLocal 666. Further, such remedy would order Me-tromedia to once and for all recognize the ChargingParty's certification over all cameras which cover newsand order Respondent not to insist upon the inclusionof any provision which would require Local 666 toaccede to an unlawful grant of its work jurisdiction ormembers of its bargaining unit to any other bargainingunit.Similarly, the General Counsel argues for "an ordersetting aside Respondent's grant of mini-cam jurisdictionto the IBEW, and a further order directing Respondent tobargain in good faith with the Union (IATSE) on thatissue."The Charging Party contends that the appropriateremedy is the assignment of the minicam work to theemployees that it represents. The General Counsel does notquite go that far, but at least takes the position that theminicam work assignment to the Engineers should berescinded, and that the assignment should be the subject ofcollective bargaining between Respondent and theCameramen. Though couched as a refusal to bargain, therelief sought is that of a jurisdictional dispute. The workassignment to one craft is contested with the prayed forresult that the work be reassigned to another craft.The statutory scheme to resolve such matters is an8(b)(4XD) and 10(k) proceeding. To decide a workassignment dispute in an 8(a)(5) context is not appropriate.J. L Allen Co., 199 NLRB 675 (1972), where the companywas alleged to have violated Section 8(a)(5) by "unilaterallywithdrawing work from unit employees and assigning it tononunit employees." In dismissing this allegation theBoard said, at 676:..we rest our dismissal of that allegation on ourdetermination that the conduct alleged to constitute arefusal to bargain was, in fact, merely part and parcelof the bona fide jurisdictional work dispute whichexisted in this case and was so inseparably intertwinedwith the other conduct in the course of the jurisdiction-al dispute that to find and remedy any such violationwould also stand in conflict with the remedial schemecontemplated by Congress as the exclusive means forresolution of work-assignment claims between compet-ing labor organizations.It might be noted that Members Kennedy and Penellodissented from this rationale. In any event, J. L Allenrepresents the rule of decision in this case-the complaintought to be dismissed because the 8(aX5) allegation andthe remedy sought amounts to a jurisdictional disputebetween the two unions here. The ultimate questionconcerns whose members ought to perform the work ofoperating the minicam. Whether the dispute is, or was, ripefor determination under Section 10(k) makes no difference.It is the factual situation and the relief sought which iscritical-assignment of work by the Company to one craftwhich the Union representing another craft claims.It is argued that this is not a work assignment dispute, orat least not one under Section 8(bX4)(D), because the workis covered in the unit description for which IATSE wascertified. In this respect, the Charging Party and theGeneral Counsel state as a fact a matter which is bothsubject to argument and is at the very core of thiscontroversy, namely, whether the minicam is a "motionpicture camera."The only evidence offered in support of this assertion is astatement by counsel for the Charging Party, when awitness, and one of its cameramen to the effect that amotion picture camera is one which "shoots pictures withmotion, otherwise it is a still picture." Such statement isbroad and conclusionary and does not really reach thequestion of whether "motion picture camera" includesboth film and television.Although stating that to him "motion picture camera"means "the photographing of pictures that moves," counselfor the Charging Party conceded that to "them [Respon-dent] it means film."At best there is no universal agreement in the industrythat the phrase "motion picture camera" contemplatestelevision as well as film.Absent any persuasive evidence to the contrary, I willaccept as the appropriate, and common parlance, meaningof the phrase to include only cameras in which the image iscaptured on film. I conclude that the phrase was not meantto include television cameras, which also, of course, projectpictures which "move."That "motion picture camera" is not a phrase whichincludes minicam is consistent with the Board's decision inInternational Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United States andCanada (Metromedia, Inc.), 225 NLRB 785 (1976). In thatmatter of a sister local of IATSE here had been certified ina unit described as including "motion picture cameramenand news reel cameramen." The Board found the certifica-tion of little value in deciding the jurisdictional dispute,and specifically found that the certification did not coverminicams. As discussed infra, for other reasons jurisdictionof the minicams was awarded to the cameramen's unit.Functionally, the minicam does essentially the same joband it is contemplated to the same job as the CP-16 filmcamera now in use. It is to be used outside the studio tofilm and tape news events, which would then subsequentlybe put on the air. On the other hand, the minicam is in facta television camera and has the capability of directbroadcast from location points. Thus, its operation, to theextent it is a TV camera, would be worked traditionally forthe Engineers, while its operation as a news camera would492 METROMEDIA, INC.-KMBC-TVbe worked traditionally for the news department Camera-men.On facts essentially identical to those presented hereconcerning who ought to do this work, the Board held thatthe Engineers was entitled and that the other crafts,including soundmen, electricians, film cameramen, and TVeditors, were not. This decision was consistent with theemployer's assignment. Stage Employees Local One,IATSE, AFL-CIO, Theatrical Protective Union (RKOGeneral, WOR-TV Division), 219 NLRB 1165 (1975).But in International Alliance of Theatrical Stage Employ-ees and Moving Picture Machine Operators of the UnitedStates and Canada supra, the Board concluded that thenews Cameramen and not the Engineers was entitled to thework. This again was consistent with the employer'sassignment.Thus in two relatively recent cases involving this work,the Board concluded, in accordance with the employer'sassignment, to award the work to engineers in one and tonews cameramen in the other. The only apparent differ-ence of substance in these cases was the employer'sassignment.In any event, from these cases it is clear that a minicam isnot considered ipsofacto a motion picture camera or workwithin a cameraman's unit.'What the Board might do in a 10(k) proceeding involvingthese unions and employer is not as important as the factthat who is entitled to this work assignment is not withoutquestion.In addition to its claim that the unit certification includesthe minicam, the Charging Party and General Counsel takethe position that during negotiations Respondent awardedjurisdiction over the minicam to the Cameramen. To arriveat this conclusion it is argued that Respondent gave proforma recognition of minicam jurisdiction to IATSE byproposing: "News cameramen may be assigned by thestation to operate portable video cameras and associatedequipment."This proposal was part of the "Duties of Cameramen"clause, other sections of which use the word "shall." Thefact that "may" is used indicates a precatory rather than amandatory assignment, even if this proposed language canbe construed as a work assignment. Furthermore, by thenext clause, the Company proposed that it could assignCameramen work to employees outside the bargainingunit.This proposal was rejected by the IATSE. Beeman,however, testified that it was his understanding of thebargaining situation that each of the proposed sentences orsubclauses would be taken separately and that IATSEcould agree to the Company's proposal of one sentenceand disagree to another.I find this wholly incredulous and specifically do notcredit Beeman's testimony in this regard. I cannot believethat, in proposing a total and rather complex contract, theCompany would take the position that IATSE could acceptsuch of it that it wanted while rejecting the rest. On thecontrary, I credit the testimony of Robert Parnell and findthat the negotiations were basically such that no particularI Wisconsin Contractors, Inc., 183 NLRB 872 (1970). relied on by theGeneral Counsel is inapposite. A finding there was made that the new workitem would be considered settled until the total contractwas agreed to. This is traditional and logical. Theconstruction asked for by the Charging Party simply doesnot make sense. Of course both parties could tentativelyagree to a given clause while leaving other issues open, andsuch a procedure is standard. But there is no persuasiveevidence that such was the case with a minicam subclause.In short, I conclude that at no time did the Companyadvise the Union that it was granting it exclusivejurisdiction over operations of the minicam, even if theclause can be interpreted as meaning what the ChargingParty says it means.On the other hand, during negotiations, beginning asearly as August 1974 and at least a year prior to theintroduction of the minicams, the Company did negotiatewith IATSE concerning the minicam work.Further, after negotiating a contract with the Engineersconcerning operation of the minicams, the Companybargained with IATSE concerning the effects, if any, of theminicam assignment on the employees.Even totally crediting the Charging Party's witnesses, Icannot conclude that there was bad-faith bargaining on thepart of the Company with regard to the minicam issueeither with regard to the assignment of the work or theeffects that the introduction of such work might have onthe bargaining unit represented by the Cameramen.Quite the contrary, from the totality of the record itappears that the Company in fact bargained on requestwith the IATSE and that, for reasons not fully explained,IATSE prolonged negotiations with substantial periods ofnonactivity from the time of the certification through thesummer of 1975.IATSE was certified on April 16 but did not have its firstbargaining session with the Company until nearly 4 monthslater. The first session was held on August 5, the second onNovember 14, 3 months later, and the third in December.Then nothing happened until June 4, 1975, a period ofsome 7 months.While it appears that Beeman was in fact ill, had anoperation in March 1975 and a 2- or 3-week recovery, whythe Union did not pursue its negotiations with Respondentis still unclear on the record, leading to the conclusion thatit was something less than rigorous in its pursuit of acontract.The record does not demonstrate bad-faith bargainingon the part of Respondent. Nor does the record support theconclusion that Respondent reneged on an agreed-tocontract clause in violation of its bargaining obligations,even if such an act is proscribed by Section 8(aX5).The Charging Party and General Counsel raise addition-al arguments, e.g., that assignment of minicam work to theEngineers will ultimately cause the Cameramen unit todisappear; that current Cameramen will be assigned to theminicam but then will be part of the Engineer unit; andthat Engineers assigned to the minicam will not have to belicensed under the FCC. These may be material consider-ations when determining the work assignment. They arenot relevant to the issue of whether Respondent bargainedin bad faith.belonged in the production and maintenance unit, and there was nocompetition for the work.493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. The Respondent, Metromedia, Inc. -KMBC-TV, isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. International Photographers of the Motion PictureIndustry, Local 666, IATSE (AFL-CIO), is a labororganization within the meaning of Section 2(5) of the Act.3. Local Union 1259, International Brotherhood ofElectrical Workers (AFL-CIO), is a labor organizationwithin the meaning of Section 2(5) of the Act.4. Local 666, IATSE, is the certified collective-bargain-ing representative of employees in the following appropri-ate unit:All full-time and regular part-time news departmentmotion picture cameramen of the Respondent at itsKMBC-TV station located in Kansas City, Missouri,but excluding guards, supervisors as defined in the Actand all other employees.5. Respondent did not bargain in bad faith in violationof Section 8(a)(5) in connection with negotiations withLocal 666, IATSE, as the exclusive collective-bargainingrepresentative of employees in the above-described bar-gaining unit.6. Respondent did not violate Section 8(aXI) or Section8(aX)(5) of the Act by prospectively assigning the work ofoperating the minicam to employees represented by Local1259, IBEW.7. The work of operating the minicam is not workwhich is per se covered under the certification set forth inparagraph 4 above.8. Respondent did not violate its bargaining obligationsunder Section 8(aX)(5) or (1) of the Act by refusing tobargain with Local 666, IATSE, concerning the effects onbargaining unit employees of such work assignment.9. Respondent did not in any other manner violate itsbargaining obligations under Section 8(aX5) or commitviolations of Section 8(a)(l) of the Act, in connection withthe negotiations with Local 666, IATSE and/or Local1259, IBEW.[Recommended Order for dismissal omitted from publi-cation.]494